Citation Nr: 0122834	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD), for purposes of 
establishing accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife, the appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from November 1953 to November 1955.  

The veteran died on December [redacted], 1995.  

This matter arises from a February 1996 rating decision from 
the RO.  

The case was remanded by the Board of Veterans' Appeals 
(Board) in May 1995 for additional development of the record 
and then in July 1998 to obtain additional medical evidence 
and to clarify an issue on appeal.  





FINDINGS OF FACT

1.  The veteran was diagnosed as having organic brain 
syndrome of unknown etiology in January 1992.  

2.  A VA psychologist's reports describing symptoms of PTSD 
were based on a history of exposure to unspecified trauma, 
despite concomitant findings of significant cognitive and 
memory deficits.  

3.  The veteran is not shown to have had combat with the 
enemy.  

4.  The veteran is not shown to have suffered from PTSD due 
to any verifiable stressor in service.  

5.  The veteran had not been granted service connection for 
any disability during his lifetime.  

6.  The veteran's death in December 1995 was due to 
cardiopulmonary arrest.  



CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the veteran did not have 
PTSD due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A.  §§ 1110, 5103A, 5107, 
5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102).  

2.  The appellant's claim of service connection for the cause 
of the veteran's death lacks legal entitlement under the law.  
38 U.S.C.A. §§ 5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1000 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001)  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Id; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In addition, the VA has published final regulations governing 
the implementation of the VCAA, which are also effective 
November 2000, with the exception of the changes to 38 C.F.R. 
§§ 3.156(a), 3.159(c), and 3.159(c)(4)(iii), which are 
effective prospectively.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

While this law and amended regulations were enacted during 
the pendency of this appeal, and have not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In this regard, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim on several occasions, there were 
multiple attempts to obtain all outstanding records pertinent 
to this appeal, and the appellant was afforded a hearing 
before another Member of the Board in July 1993 and the 
undersigned Member in September 1997.  

Thus, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist her as mandated by current law.  See 
VCCA, supra.  

With respect to the claim for the cause of the veteran's 
death, the Board notes that 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(d) provide that the VA has no duty to assist when 
there is no reasonable possibility that the claim could be 
substantiated, as is such in the instant case.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.159(d); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102).  

The appellant contends in this regard that her husband had 
developed PTSD as a result of his military experiences during 
the Korean Conflict and that this symptoms of PTSD 
contributed to his death from cardiopulmonary arrest.  



I.  Service Connection for PTSD for Purposes of Accrued 
Benefits

According to VA law, certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(referred to as 'accrued benefits'), and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.10 
(2000).  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  Richard ex rel. 
Richard v. West, 161 F.3d 719, 722 (Fed. Cir. 1998); Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Applications for 
accrued benefits must be received within one year after the 
date of death. 38 U.S.C.A. § 5121(c).  

The veteran had a claim of service connection for PTSD 
pending at the time of his death.  He had perfected an appeal 
to the Board and, while the issue had been characterized as 
whether new and material evidence had been presented to 
reopen the claim, the RO's December 1992 decision was on the 
merits.  The Board had remanded the veteran's case for 
additional development in May 1995, and the veteran died 
prior to the case being returned to the Board.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 138-39.  

In the instant case, the veteran was not diagnosed as having 
PTSD during his lifetime, therefore the claim must fail.  
While a VA psychologist's report in 1992 indicated that the 
veteran displayed symptoms of PTSD, in addition to his 
dementia, he was not diagnosed as having PTSD.  

Moreover, the Board finds that the veteran was not involved 
in combat, therefore the relaxed evidentiary standards 
applicable to the occurrence of in-service stressors are not 
for consideration.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2001).  

In that regard, if a veteran has no combat experience, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of a claimed stressor.  Mere 
service in a combat zone is not sufficient.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.303, 3.304(f) (2000); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).  

However, if the Board finds that the veteran engaged in 
combat, the veteran's testimony alone is enough to establish 
the occurrence of a stressor unless it is inconsistent with 
the circumstances, conditions, or hardships of service or 
unless the Board finds that, by clear and convincing 
evidence, a particular stressful event did not occur.  

The veteran's service medical records are unavailable and 
presumably were destroyed in the fire at the Record Center in 
1973.  The DD Form 214 does show that he had a military 
specialty as a heavy weapons infantryman.  He is not shown to 
have received any decoration for valor.  He had 1 year, 5 
months and 27 days of "FOREIGN AND/OR SEA SERVICE."  He is 
not shown to have been involved in combat.  He testified in 
July 1993 that he was on the front line, but never fired his 
weapon.  Indeed, his reported stressors while stationed in 
Korea were related to spending most of his time on gate duty, 
and having his duffel bag stole from his tent while he was 
sleeping, presumably by Koreans.   

Thus, for the foregoing reasons, the Board finds that the 
veteran did not engage in combat.  It follows, therefore, 
that the veteran is not the beneficiary of the loosened 
evidentiary standards.  He must provide independent evidence 
to corroborate his report of in-service stressors.   

The available VA and private medical records covering the 
period from 1987 to 1995 show that the veteran was diagnosed 
as having an organic mood syndrome in December 1987 while 
being evaluated for panic disorder or depression.  

The veteran submitted a stressor statement in May 1988 
regarding his Korean War experiences and the RO denied the 
claim in November 1988, noting no evidence of PTSD.  

A VA neuropsychological evaluation in August and September 
1989 reflected a finding of progressive dementia, with no 
indication of a diagnosis of PTSD.  Additional VA mental 
health notes of July 1990 and April 1992 show that the 
veteran's remote memory was no longer intact.  The veteran 
reported that could not remember his war experiences.  His 
diagnosis was reported to be depression and anxiety with 
chief problems being of medical origin.  

A January 1992 VA psychiatric examination noted the veteran's 
complaints of having "bad nerves," and his report that 
memory problems were his major source of difficulty.  He was 
very upset about his experience during the Korean War.  He 
was sent there as the war ended, but could not remember it 
well.  The examiner detailed the veteran's mental health 
status and reported a diagnosis of organic brain syndrome of 
undetermined etiology.  He found no evidence of PTSD.  

The VA psychologist, who had previously evaluated the veteran 
in 1989, noted that the veteran had PTSD symptoms in August 
1992, but she was unable to establish a classic DSM III PTSD 
diagnosis because of the veteran's cognitive and memory 
deficits, and apparent dementing condition.  However, she 
found that the veteran "was indeed in combat, in the 
infantry, and had no doubt been exposed to traumatic 
events."  

Notwithstanding that the veteran could not provide any 
details of his service or specific stressful events other 
than being aboard ship during a storm, she accepted that he 
was a combat veteran and likely had symptoms of PTSD.  The VA 
psychologist based her findings on the veteran's report of 
history.  

It is well settled that the Board need not accept a diagnosis 
or general medical conclusion that is based upon an 
uncorroborated history provided by the veteran.  See Boggs v. 
West, 11 Vet. App. 334, 340 (1998); Black v. Brown, 5 Vet. 
App. 229, 233 (1993).  

The veteran appeared for a hearing before another Member of 
the Board in July 1993 and testified that he could not 
remember his dates of service, but he knew that he was in 
Korea for 5 months.  He stated that he was on the front line, 
but never fired his weapon.  He was not involved in any 
combat.  He spent most of his time on gate duty, and this 
made him very nervous.  He testified that Koreans had stole 
his duffel bag from his tent while he was sleeping, and this 
also made him nervous.  

The veteran also provided testimony regarding events in 
service, including that his trip from Hawaii to California 
took seven days instead of three due to a storm.  He 
testified that everybody was seasick and was required to 
remain below deck for the duration of the storm.  The veteran 
testified that he had current nightmares about Korea.  He 
also stated that he had retired from work with a fire 
department after 26 years.  He reportedly never sought mental 
health treatment until 1986, more than 30 years after 
service, although he had beaten and threatened his wife many 
times.  

The veteran's wife testifed that her husband's personality 
changed when he returned from service in that he was no 
longer happy.  He was drinking alcohol excessively and was 
violent.  He had nightmares, but she could not determine what 
the nightmares were about.  She also testified that the 
veteran had a "passion" about guns and would threaten her 
with the guns, but she did not know why.  She also reported 
that, when the veteran was evaluated in 1986 and 1987 for 
hypoglycemic episodes, the physician told her that he thought 
the episodes were flashbacks and wanted the veteran 
hospitalized, but the family refused.  

In June 1994, the VA psychologist who had previously 
evaluated the veteran submitted a statement that: "[G]iven 
his reported symptoms and response to questionnaires given re 
to his military experience, [he] show[ed] every evidence of 
having PTSD."  

In reviewing the record in its totality, the Board concludes 
that there is no competent medical evidence of a diagnosis of 
PTSD related to any verifiable stressor in service.  The 
veteran had no verified stressors to support a finding of 
PTSD.  Despite the RO's repeated attempts to obtain such 
information during the veteran's lifetime, the veteran was 
unable to provide specific information for purposes of 
verification.  The Court has clearly stated that the duty to 
assist is "not a one-way street," and the RO can only 
proceed so far without help from the veteran himself.  
Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

The VA psychologist's 1992 findings of PTSD symptomatology 
were based upon the veteran's own vague reports about his 
service which remain unverifiable.  It is significant to note 
in this regard that the veteran is not shown to have received 
any decoration for valor or otherwise to establish that he 
had combat with enemy.  The unverifiable testimony of a 
veteran or appellant, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor to support a 
diagnosis of PTSD.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

Moreover, there is no other finding or indication of PTSD, 
despite VA examinations specific to that purpose.  

Accordingly, the preponderance of the evidence is against the 
appellant's claim for accrued benefits based on service 
connection for PTSD.  It follows, therefore, that the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  



II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312.   

Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.309 (2000).  

The veteran's death certificate reflects that his immediate 
cause of death in December 1995, was cardiopulmonary arrest.  
He was initially diagnosed as having ischemia and coronary 
artery disease in October 1995.  No competent medical 
evidence has been submitted to show that the veteran had any 
cardiovascular disability due to disease or injury which 
incurred in or aggravated by service.  

During his lifetime, the veteran was not service-connected 
for any disability, and, as detailed hereinabove, the 
appellant's claim for accrued benefits based on service 
connection for PTSD has been denied.  

Thus, as the veteran had no service-connected disability that 
could have caused or contributed substantially or materially 
to his death, the appellant's claim of service connection for 
the cause of the veteran's death in this regard must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996); Sabonis v. Brown, 6 Vet. App. 426 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  



ORDER

Service connection for a post-traumatic stress disorder 
(PTSD), for purposes of establishing accrued benefits is 
denied.  

The appellant's claim of service connection for the cause of 
the veteran's death is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

